                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


    UNITED STATES OF AMERICA, ex rel.
    ROSA H. BROWN,

                 Plaintiff,                                   CIVIL ACTION NO.: 4:18-cv-72

         v.

    ST. JOSEPH’S/CANDLER HEALTH
    SYSTEM, INC.; and CHRISTOPHER J.
    BUSKEN, M.D.,

                 Defendants.


                                             ORDER

        The United States of America (“the Government”), by and through qui tam originating

relator Rosa H. Brown (“the Relator”), initiated this False Claims Act case on April 3, 2018. (Doc.

3.) On November 29, 2018, the Court administratively closed the case without prejudice to the

right of any party with standing to reopen it. (Doc. 11, pp. 1–2.) On June 8, 2021, the Government

filed a document entitled “Motion to Administratively Re-Open, Notice of Election to Decline

Intervention, and Motion for a Partial Lift of the Seal,” (hereinafter the “Government’s Motion”).

(Doc. 14.) Therein, the Government notified the Court of its decision not to intervene in the action,

and it requested, inter alia, that the Court reopen the case and that the seal be lifted with respect to

the Complaint, (doc. 3), the Government’s Motion, (doc. 14), any order granting the Government’s

Motion, and any filings occurring in the future. 1 (Id. at p. 3.) The Government’s Motion also




1
   The Government requested that the Court maintain the seal on its “requests for extensions of time to
intervene and the status update previously provided by the Government because such requests detail the
Government’s processes for investigating the allegations made in Relator’s Complaint.” (Doc. 14, p. 3.)
states that “if the Relator elects to voluntarily dismiss this action, the Government consents to such

dismissal without prejudice to the rights and interests of the Government.” (Id. at pp. 2–3.)

       The day after the Government’s Motion was filed, the Relator filed a “Notice of Voluntary

Dismissal Without Prejudice.” (Doc. 15.) While the filing was not signed by counsel for the

Government, it states that “[t]he Government consents to the filing of this Dismissal.” 2 (Id.)

       In a June 23, 2021, telephonic hearing with counsel for the Government and counsel for

the Relator, the Court orally granted in part the Government’s Motion. Specifically, the Court

granted the requests that the case be reopened and that the specified documents be unsealed but,

based on oral requests made by the Government, denied the remaining requests in the Motion and

accompanying proposed order.        Additionally, during the hearing, the Government provided

reasons for consenting to the dismissal (without prejudice) of the action, and the Court accepted

and adopted those reasons.

       Accordingly, the Court:

           •   DIRECTS the Clerk of Court to REOPEN this action;

           •   GRANTS IN PART and DENIES IN PART the Government’s Motion, (doc. 14),

               and, as a result, ORDERS that the Complaint, (doc. 3), the Government’s Motion,

               (doc. 14), and the Relator’s Notice of Voluntary Dismissal Without Prejudice, (doc.

               15), be UNSEALED;

           •   DIRECTS that this Order not be filed under seal;




2
 Additionally, no objection or other response to the Notice of Voluntary Dismissal has been filed by the
Government.


                                                   2
   •   DISMISSES without prejudice all claims against all Defendants, pursuant to the

       Relator’s Notice of Voluntary Dismissal, (doc. 15), and pursuant to Federal Rule

       of Civil Procedure 41(a)(1)(A)(i); and

   •   DIRECTS the Clerk of Court to CLOSE this case.

SO ORDERED, this 23rd day of June, 2021.




                             R. STAN BAKER
                             UNITED STATES DISTRICT JUDGE
                             SOUTHERN DISTRICT OF GEORGIA




                                        3
